DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 07/19/2021. 
Claims 1-20 are pending. 
The Drawings filed on 07/19/2021 are noted. 

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0139257 A1 to Ninoles et al. in view of U.S. Patent Application Publication 2017/0312626 A1 to Colenbrander. 

Regarding Claim 1, and similarly recited Claims 8 and 15, Ninoles discloses a method for gaming, comprising: 
receiving, over a network, a stream of video frames of a multi-player gaming session from a back-end game server executing a video game, wherein the stream of video frames is received at a local device of a first player participating the multi-player gaming session, wherein the first player is controlling a first character in the multi-player gaming session, wherein a second player is controlling a second character in the multi-player gaming session (figs. 1-2, ¶¶ 21-25, 35-36 discloses the data streaming engine 139 can be configured to receive game data received from the gameplay engine 124.  In some embodiments, the data streaming engine 139 can generate data frames, based on game data received from the gameplay engine 124, according to a predefined format.  The data streaming engine 139 may also filter the game data received from the gameplay engine 124 when generating the data frames.  Each data frame can include a respective timestamp (or time code) to synchronize the data frame with a respective video game (or video/audio) frame; a player client application 110 can control one or more avatars in the game. In a multi-player game, separate player client devices 110 can control separate or distinct avatars. The application can allow initiating a live game streaming session to broadcast a game play online. The online game can be provided by the game engine 120); 
controlling the second character in the local instance of the video game using an Al model configured with Al state data to emulate behavior of the second player (figs. 2-3, ¶¶ 54-55 discloses customization of player avatar during game play); and 
sending video frames generated through execution of the local instance of the video game to a display associated with the first player (figs. 1-2, ¶¶ 35-40 discloses the data streaming engine(s) 139 can stream the data frames carrying game data (or metadata) to the plurality of spectator client devices 150 through respective communication channels 151.  The data streaming engine(s) 139 can stream the data frames according to the respective time frames. The live streaming system 140 can receive the video game frames from the video streaming engine 137, and broadcast the video game frames, e.g., via a respective web page, to the spectator client devices 150.  The live streaming system 140 can modify the timestamps of the video game frames before broadcasting to the spectator client devices 150).  

However, Ninoles does not explicitly disclose: “detecting that a network connection between the local device and the back-end game server communicating through the network is below a quality of service (QoS) metric;  and …responsive to the detecting that the network connection is below the QoS metric, instantiating a local instance of the video game at the local device using game state data and user data of a plurality of players participating in the multi-player gaming session to enable game play by the first player of the video game”. 

Colenbrander generally discloses methods and systems to identify options of secondary client devices for a device handover of game play include establishing a session of game play of a game for a primary client device by executing the game on a server for streaming video frames to the primary client device. Colenbrander discloses: detecting that a network connection between the local device and the back-end game server communicating through the network is below a quality of service (QoS) metric (figs. 1-6A, [0039] discloses the primary client device may be initiated as part of quality of service (QOS) verification to ensure that bandwidth, latency, and other resource variables of the primary client device are sufficient, as part of data center selection and qualification, so that the primary client device can receive and process the streaming video frames of the game streamed from the server of the data center; );  and …responsive to the detecting that the network connection is below the QoS metric, instantiating a local instance of the video game at the local device using game state data and user data of a plurality of players participating in the multi-player gaming session to enable game play by the first player of the video game ([0039]-[0040], [0095], [0105] discloses the actively engaged client may prompt other client devices to exchange information (e.g., session information, QOS information, device capabilities, game being played, video codec information, etc.) and initiate preparation work for a streaming session. This could include monitoring network bandwidth. If the actively engaged client is a table computer that is running low on battery power, a trigger event (i.e., low batter trigger event) may occur prompting a user interface to appear on the tablet computer suggesting to the user to switch or move game play to another client device. The suggestion may include other client devices that are local to the tablet computer that can be used for game play and these client devices are included in the suggestion based on their profile.). 

Ninoles generally discloses systems and methods to provide adaptable live video game streaming can include one or more servers selecting a video game stream from a plurality of video game streams associated with distinct viewpoints of an online game, and transmitting a first plurality of video game frames of the selected video game stream to a live streaming system for streaming to a plurality of client devices. Exemplary rationales that may support a conclusion of obviousness includes use of known technique to improve similar products in the same way.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the network connection and quality of service features of Colenbrander with the video streaming system Ninoles in order to provide for improvement with advanced live gaming and access to game cloud gaming site (Ninoles, [0002]). 

Regarding Claim 2, and similarly recited Claims 9 and 16, Ninoles in view of Colenbrander discloses the method of claim 1, further comprising: pausing sending of the stream of video frames of the multi-player gaming session to the display (Colenbrander, [0007], [0009], discloses pausing game play and stop streaming of video frames).  

Regarding Claim 3, and similarly recited Claims 10 and 17, Ninoles in view of Colenbrander discloses the method of claim 1, further comprising: receiving a plurality of controller inputs for controlling the second character from the back-end server executing the Al model configured with the Al state data (Ninoles, ¶¶ 22-23 discloses player characters being controlled by players in the game).  

Regarding Claim 4, and similarly recited Claims 11 and 18, Ninoles in view Colenbrander discloses the method of claim 1, further comprising: executing at the local device the Al model configured with the Al state data to generate a plurality of controller inputs for controlling the second character (Ninoles, ¶¶ 22-23 discloses player characters being controlled by players in the game).  

Regarding Claim 5, and similarly recited Claims 12 and 19, Ninoles in view of Colenbrander discloses the method of claim 1, further comprising: 
detecting that the network connection is above the QoS metric (Colenbrander, [0049], [0095], [0103]-[0105] discloses ) ; and 
restoring the multi-player gaming session by sending the stream of video frames received from the back-end game server to the display (Colenbrander, [0103]-[0105] discloses a resume option to resume game play).  

Regarding Claim 6, and similarly recited claims 13 and 19, Ninoles in view of Colenbrander discloses the method of claim 5, further comprising: terminating or pausing execution of the local instance of the video game (Colenbrander, [0103]-[0105]).  

Regarding Claim 7, and similarly recited Claims 14 and 20, Ninoles in view of Colenbrander discloses the method of claim 5, further comprising: 
determining a divergence from a game play of the multi-player gaming session and the game play of the first player in the local instance of the video game (Ninoles, ¶¶ 46-51 discloses the Game. Camera data stream 205h can include information relating to the viewpoint 128 corresponding to the video game stream selected and transmitted from the composing and broadcast system 130 to the live streaming system 140 for display on the spectator client devices 150.  In some implementations, a new data chunk may be included in the Game. Camera data stream 205h each time the selected video game stream or the corresponding viewpoint 128 (or camera perspective) provided to spectators changes.  When the video game stream selected for broadcasting to client devices 150 changes, the video streaming engine 137 can halt transmitting streaming video/audio frames from the previously selected stream and start transmitting video/audio frames from the new selected stream to the live streaming system 140 for broadcasting to the client devices 150); 
generating one or more transition scenes (Ninoles, ¶¶ 46-51 discloses a new data chunk may be included in the Game Camera data stream 205h each time the selected video game stream or the corresponding viewpoint 128 (or camera perspective) provided to spectators changes.  When the video game stream selected for broadcasting to client devices 150 changes, the video streaming engine 137 can halt transmitting streaming video/audio frames from the previously selected stream and start transmitting video/audio frames from the new selected stream to the live streaming system 140 for broadcasting to the client devices 150); and 
sending the one or more transition scenes to the display before sending the stream of video frames in the multi-player gaming session that is restored (Ninoles, ¶¶ 46-51 discloses when the video game stream selected for broadcasting to client devices 150 changes, the video streaming engine 137 can halt transmitting streaming video/audio frames from the previously selected stream and start transmitting video/audio frames from the new selected stream to the live streaming system 140 for broadcasting to the client devices 150).  


Conclusion
Claims 1-20 are examined above. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is provided in the Notice of References cited. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715